         

[ ] = Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2; Text
Omitted and Filed Separately with the Securities

and Exchange Commission

 

Exhibit 10.50

 

Amendment to Amended and Restated Research Collaboration Agreement

 

THIS AMENDMENT TO AMENDED AND RESTATED RESEARCH COLLABORATION AGREEMENT (the
“Amendment”) is dated as of May 28, 2004 and amends the Amended and Restated
Research Collaboration Agreement (the “Research Collaboration Agreement”)
entered into as of January 3, 2003 between Diversa Corporation (“Diversa”), a
Delaware corporation, and Syngenta Participations AG, a corporation organized
under the laws of Switzerland (“Syngenta”) (individually a “Party” and
collectively the “Parties”).

 

WHEREAS Diversa and Syngenta entered into the Research Collaboration Agreement
to collaborate in the “Syngenta Exclusive Field” (as defined therein) to
discover and develop new “Biomolecules” and “Products” (as such terms are
defined therein) based on such Biomolecules utilizing the technology licensed by
Syngenta to Diversa as well as Diversa’s technology and expertise;

 

WHEREAS Diversa and Syngenta Seeds AG (“Syngenta Seeds” and successor to
Novartis Seeds AG), an affiliate of Syngenta, are parties to a Joint Venture
Agreement dated and effective as of December 1, 1999 (the “Joint Venture
Agreement”) under which a joint venture was formed to develop and commercialize
enzyme-related products in certain markets, whereby Diversa would develop the
products and Zymetrics, Inc. (an affiliate of Syngenta and Syngenta Seeds)
and/or Syngenta Seeds would commercialize the products on the terms set forth in
the Joint Venture Agreement and in the Research and Development Agreement ( the
“Zymetrics Agreement”) dated and effective as of December 1, 1999 between
Diversa and Zymetrics.

 

WHEREAS the Zymetrics Agreement and the Joint Venture Agreement will terminate
on November 30, 2004;

 

WHEREAS Diversa, Syngenta Seeds, Zymetrics, and Syngenta have entered into a
Transition Agreement contemporaneously with entering into this Amendment under
which the Zymetrics Agreement and the Joint Venture Agreement have been amended
and the Parties have transferred certain of their rights and obligations under
the Zymetrics Agreement and the Joint

 

1.



--------------------------------------------------------------------------------

Venture Agreement to Diversa and Syngenta as applicable to be governed by the
terms of the Research Collaboration Agreement, as amended by this Amendment.

 

WHEREAS Diversa and Syngenta desire to amend the Research Collaboration
Agreement on the terms and conditions set forth herein in accordance with the
Transition Agreement to provide for, among other things, the transfer of certain
projects undertaken under the Zymetrics Agreement and the Joint Venture
Agreement to the Research Collaboration Agreement, as amended by this Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Parties agree to amend the Research Collaboration Agreement as
follows:

 

  1. Definitions

 

The Research Collaboration Agreement shall be amended to include the following
new or amended definitions:

 

1.3 “Approved Zymetrics Research Projects” means the projects in existence under
the Zymetrics Agreement known as […***…].

 

1.4 “Biomolecule” has the meaning set forth in the Research Collaboration
Agreement.

 

1.5 “Cost of Goods” with respect to Zymetrics Microbial Products means […***…]
for supply of the applicable Zymetrics Microbial Product, as specified in the
Manufacturing and Supply Agreement by and between Zymetrics, Inc. and Diversa
dated August 20, 2002, or other applicable agreement between Diversa and
Syngenta or its Affiliate. If a Third Party is utilized by Syngenta to provide a
second source for the same applicable Zymetrics Microbial Product, […***…] shall
be used to determine the total Cost of Goods for the same applicable Zymetrics
Microbial Product. […***…]

 

1.6 “Diversa Field of Exploitation” means products based on microbially-derived
Biomolecules, not produced in Plants, for use in the pulp and paper industry
solely for

 

  (a) […***…]

 

  (b) […***…]

 

  (c) […***…]

 

     2.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

  (d) […***…]

 

  (e) […***…] and/or

 

  (f) […***…].

 

1.7 “Gross Margin” means Net Revenue minus Cost of Goods.

 

1.8 “Net Revenue” for purposes of this Amendment has the meaning set forth in
the Research Collaboration Agreement, except that Section 6.2 of the Research
Collaboration Agreement pertaining to cumulative royalty does not apply.

 

1.9 “Net Sales” and “[…***…]” have the meanings set forth in the Joint Venture
Agreement which is incorporated herein by this reference.

 

1.10 “Post-Amendment Inventions” has the meaning set forth in the Transition
Agreement which is incorporated herein by this reference.

 

1.11 “Pre-Amendment Inventions” has the meaning set forth in the Transition
Agreement which is incorporated herein by this reference.

 

1.12 “Profit” with respect to sales, licenses, or other transactions involving
Zymetrics Microbial Products during an applicable calendar year shall mean the
net cumulative amount, which may not be less than zero annually, equal to:

 

  (a) the Net Revenue of the Zymetrics Microbial Products during such period,
less

 

  (b) Costs of Goods sold and, without duplication, […***…] the Zymetrics
Microbial Products during such period, but excluding:

 

  (i) […***…]

 

  (ii) interest expenses,

 

  (iii) taxes, and

 

  (iv) […***…],

 

in each case calculated in accordance with U.S. generally accepted accounting
principles consistently applied;

 

     3.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

  (c) Provided that […***…] shall be […***…].

 

1.13 “Zymetrics Animal Feed Field” means the “Animal Feed Field” as defined in
the Zymetrics Agreement.

 

1.14 “Zymetrics Microbial Products” means the products known as […***…] and the
product which is the […***…] commercialized which consists of, incorporates, or
is made through the use of a Pre-Amendment Invention, and on a country by
country basis, any derivatives thereof that are commercialized under the same or
substantially the same regulatory approvals for […***…] in such country.

 

1.15 “Zymetrics Transgenic Products” means the […***…], the […***…], and the
[…***…] commercialized which consists of, incorporates, or is made through the
use of a Pre-Amendment Invention, and on a country by country basis, any
derivatives thereof that are commercialized under the same or substantially the
same regulatory approvals for such products in such country.

 

  2. Zymetrics Biomolecules and Projects

 

2.1 Except as otherwise expressly provided in this Amendment, all Biomolecules
developed or invented under the Zymetrics Agreement and Joint Venture Agreement
shall be made available for research, development and commercialization and
shall be treated as Biomolecules in all respects under the terms and conditions
of the Research Collaboration Agreement, as amended by this Amendment,
including, without limitation:

 

  (a) the Pre-Amendment Inventions;

 

  (b) the Post-Amendment Inventions;

 

  (c) all of such Biomolecules tested under the criteria set forth in the
project plans to establish TB or CDB status under the Zymetrics Agreement as of
the Effective Date but that did not meet the applicable Minimum Activity Level
(as such term is defined in the Zymetrics Agreement); and

 

  (d)

all of such Biomolecules for which specific gene sequence data is not available
as of the date of execution of this Amendment but whose activity was detected in
the

 

     4.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

 

applicable screen set forth in the applicable project plan under the Zymetrics
Agreement.

 

The gene sequences for the Biomolecules included within clauses (a) through (c)
above that are available to Diversa as of the date of execution of this
Amendment, as well as the internal Diversa references for the Biomolecules
included within clause (d) above, shall have been provided to Syngenta as of the
date of execution of this Amendment. The Diversa references for the Biomolecules
included within clauses (a) through (d) above are set forth in the list
delivered by Diversa to Syngenta as of the date of execution of this Amendment.

 

2.2 Except as expressly provided herein, the Approved Zymetrics Research
Projects shall be governed by the terms of the Research Collaboration Agreement,
as amended by this Amendment, and shall be treated as Project Research. The
Approved Zymetrics Research Projects shall be treated collectively as one
Project under the Research Collaboration Agreement, as amended by this
Amendment, and be known as the “[…***…] Project.” For […***…], Diversa shall be
eligible to receive Milestone payments if earned, for each of the Approved
Zymetrics Research Projects individually, which are in lieu of the Milestones
and related payments for “[…***…]” and “[…***…]” provided under Section 5.1 of
the Research Collaboration Agreement. For […***…], Diversa shall be eligible to
receive Milestone payments, if earned, based on Milestones established for the
[…***…] Project for the “[…***…]” and “[…***…]” Milestones as provided in
Section 5.1 of the Research Collaboration Agreement. As of the date of execution
of this Amendment, the Parties shall have agreed the Milestones for the Approved
Zymetrics Research Projects for […***…] and for the […***…] Project for […***…].

 

  3. Zymetrics Microbial Products and Zymetrics Transgenic Products

 

3.1 Notwithstanding Section 2 of this Amendment and in lieu of any other
payments that would otherwise be payable and of any other provisions that would
otherwise apply under the Research Collaboration Agreement or any other
agreement, if Syngenta or and or its Affiliates commercializes a Zymetrics
Microbial Product, the following shall apply with respect to such Zymetrics
Microbial Product(s):

 

     5.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

  (a) Syngenta shall be entitled to receive and retain […***…] of the […***…]
with respect to such Zymetrics Microbial Products; provided that such Profit
shall be calculated annually commencing as of […***…], with […***…];

 

  (b) After retention by Syngenta of the […***…] with respect to such Zymetrics
Microbial Products pursuant to Section 3.1(a), Profit with respect to such
Zymetrics Microbial Products shall then be distributed […***…] to Diversa until
Diversa has received […***…], using the method specified in Section 3.1(a) of
this Amendment to arrive at […***…];

 

  (c) For purposes of Sections 3.1(a) and (b) of this Amendment, Profit shall be
calculated on an annual basis; provided that each of Diversa and Syngenta shall
receive estimated quarterly payments on their respective share of the Profit
payable in arrears within 45 days after the end of the applicable quarter,
adjusted each quarter and trued-up at year end to take account of the actual
annual Profit;

 

  (d) When […***…] in Profit has been paid to Syngenta and Diversa combined
pursuant to Sections 3.1(a) and (b) hereof, then Diversa shall receive a royalty
equal to […***…]% of Syngenta’s […***…] with respect to Zymetrics Microbial
Products produced by Fermentation; provided that if Diversa in a calendar year
is responsible, directly or indirectly for the manufacture by Fermentation of
[…***…] of a Zymetrics Microbial Product, then the royalty rate with respect to
that Zymetrics Microbial Product for that year shall be […***…]% on Syngenta’s
[…***…] with respect to the applicable Zymetrics Microbial Product produced by
Fermentation;

 

  (e) Diversa shall be entitled to receive a commercialization fee in the amount
of $[…***…] for each Zymetrics Microbial Product, payable within 30 days after
the first commercial sale or receipt of first income in connection with a
license of each such Zymetrics Microbial Product; so long as that amount has not
previously been paid for the same achievement under the terms of the Joint
Venture Agreement and/or the Zymetrics Agreement; and

 

     6.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

  (f) Net Revenues earned on the Zymetrics Microbial Products shall not be used
in calculating cumulative annual Net Revenue under Section 6.2 of the Research
Collaboration Agreement.

 

3.2 Notwithstanding Section 2 of this Amendment and in lieu of any other
payments that would otherwise be payable and of other provisions that would
otherwise apply under the Research Collaboration Agreement or any other
agreement, if Syngenta or its Affiliates commercializes a Zymetrics Transgenic
Product, the following shall apply with respect to such Zymetrics Transgenic
Product(s):

 

  (a) Diversa shall be entitled to receive a royalty equal to […***…]% of
[…***…]; and

 

  (b) Diversa shall be entitled to receive a commercialization fee in the amount
of $[…***…] for […***…] Zymetrics Transgenic Products, payable within 30 days
after the first commercial sale or receipt of first income in connection with a
license of each such Zymetrics Transgenic Product.

 

3.3 Distribution of Profits and payment of royalties under this Section 3 shall
be governed by the Research Collaboration Agreement, as amended by this
Amendment, except as otherwise expressly provided herein.

 

3.4 For the Zymetrics Microbial Products, Diversa shall have no obligation to
provide Syngenta or any third party with access to Diversa’s licensed or
proprietary expression hosts or fermentation technology.

 

3.5 Diversa and Syngenta agree that Diversa shall be Syngenta’s preferred
supplier of Zymetrics Microbial Products produced through Fermentation in
accordance with the terms and conditions of Section 2.2(e) of the Research
Collaboration Agreement; provided that Syngenta shall have the right to appoint
a third party as a second scale-up partner and supplier to optimize its
commercial position.

 

  4. Option to Zymetrics Animal Feed Field

 

4.1 For and in consideration of Syngenta’s payment to Diversa of $[…***…] (the
“Animal Feed Field Option Fee”), payable within thirty (30) days of the date of
this Amendment, Diversa grants Syngenta the exclusive option to include the
Zymetrics Animal Feed Field in the Syngenta Exclusive Field under the terms of
the Research Collaboration Agreement, as amended by this

 

     7.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

Amendment, which option is exercisable […***…] by Syngenta giving Diversa
written notice thereof (the “Zymetrics Animal Feed Field Option”) and by paying
Diversa the sum of $[…***…] (the “Animal Feed Field Exclusivity Fee”). If the
Zymetrics Animal Feed Field Option is exercised by written notice of the
exercise thereof on or before […***…], the definition of “Animal Feed Field” in
Section 1.2 of the Research Collaboration Agreement shall be automatically
amended, effective as of the effective date of this Amendment, as follows:
“Animal Feed Field’ means the use of Biomolecules for feed applications to
alter, modify or improve feed conversion and/or animal nutrition, but excluding
all vaccines and therapeutic applications.”

 

4.2 For the period […***…], Diversa shall not engage in any research,
development and commercialization activities or license or enter into an
agreement with a third party to engage in such activities in the Zymetrics
Animal Feed Field except as otherwise agreed between the Parties.

 

  5. Innovase Products; Rights to D45

 

5.1 Subject to Article 5 of this Amendment Diversa agrees that the collaboration
agreements between Dow and Diversa known as Innovase LLC have terminated and
that it has acquired Dow’s interests, and thus that the Diversa Commitment
relating to the “Innovase LLC” that would be within the Syngenta Exclusive Field
except for such Diversa Commitment, shall be made part of the Syngenta Exclusive
Field.

 

5.2 Notwithstanding anything to the contrary in the Research Collaboration
Agreement, subject to this Amendment, Syngenta agrees that Diversa shall have
the right to pursue development and commercialization, at its cost and without
any payments from or to Syngenta, the products called Luminase, Luminase XL,
Cottonase […***…] D45, and […***…] in the fields set forth in the Innovase
agreements as described by Diversa in its disclosure of its Diversa Commitments
as follows: “[…***…].”

 

     8.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

5.3 Notwithstanding anything to the contrary in the Research Collaboration
Agreement, subject to this Amendment, Syngenta grants Diversa the right to
develop and commercialize, at its cost and without any payments from or to
Syngenta, products in the Diversa Field of Exploitation. Further, Syngenta will
consider in good faith granting Diversa the right to develop and commercialize,
at its cost and without any payments from or to Syngenta, products for use in
the pulp and paper field outside the Diversa Field of Exploitation but within
the Syngenta Exclusive Field, provided such products are not competitive with a
Project or Syngenta Product.

 

5.4 Diversa grants Syngenta an exclusive option to develop and commercialize the
product known as “D45” and all derivatives thereof on a sole and exclusive basis
in the Syngenta Exclusive Field on the terms set forth herein. Diversa agrees
that it will not, directly or indirectly, or through a third party, sell,
license or otherwise commercially profit from the product known as “D45” and any
derivative thereof, or enter into an agreement with a third party to sell or
license such rights, except as provided herein.

 

  (a) As of the date of this Amendment, Diversa shall have in good faith
provided Syngenta with samples of D45 for evaluation and a data package
including information regarding regulatory and bioefficacy data, patents, and
marketing information and Diversa’s good faith estimate of its cost to
manufacture and supply, which data package will be accurate and complete to the
best of Diversa’s knowledge. During the option period, Diversa shall provide
Syngenta with reasonable access to Diversa personnel with knowledge of D45 for
the purpose of providing additional information and access to Diversa’s files
and records relating to D45. Syngenta’s option to acquire the sole and exclusive
rights to D45 and derivatives shall expire sixty (60) days from the date of this
Amendment. Diversa may provide samples of D45 for testing and have related
discussions with third parties during the option period provided that it does
not enter into any agreement (binding or non-binding) with a third party to
license, sell or transfer any rights to D45 and/or its derivatives. Syngenta
shall have the right to exercise this option by delivering to Diversa written
notice thereof prior to the expiration of such sixty (60) day period.

 

  (b) If Syngenta exercises its option to acquire sole and exclusive rights to
develop and commercialize D45 and all derivatives thereof in the Syngenta
Exclusive Field, the following shall apply:

 

     9.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

  (i) Syngenta shall pay Diversa a license fee in the amount of $[…***…] within
ten (10) days of providing such notice;

 

  (ii) D45 and its derivatives shall be deemed a Syngenta Product(s) and a
Biomolecule(s) under the Research Collaboration Agreement and Diversa shall be
entitled to royalties calculated in accordance with Section 6.1 of the Research
Collaboration Agreement, based on the whether the Syngenta Product is produced
by Fermentation or Transgenic production; Syngenta shall have no obligation to
commercialize D45 or its derivatives; Diversa shall […***…] with respect to D45
and its derivatives except as provided herein;

 

  (iii) Syngenta shall pay Diversa the sum of $[…***…] within thirty (30) days
after […***…]; provided that if […***…] then Diversa shall not be entitled to
receive the $[…***…] payment and instead shall be eligible to receive Milestone
payments and royalties under the terms of the Research Collaboration Agreement;
and the $[…***…] license fee previously paid shall be […***…]; and

 

  (iv) Syngenta shall have the right to engineer D45 and its derivatives into
Plants.

 

5.6 If Syngenta does not exercise its option as provided in Section 5.5 of this
Amendment, Diversa shall be free to develop and commercialise D45 and its
derivatives itself or through third parties not only in any field outside the
Syngenta Exclusive Field but also within the Syngenta Exclusive Field only as
provided in Section 5.2 of this Amendment.

 

5.7 Diversa has advised Syngenta that it has a royalty bearing license from
[…***…] to the […***…]

 

     10.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

[…***…]. This license […***…], however, Diversa has advised Syngenta that
[…***…].

 

  6. Research Funding and Financial Matters

 

6.1 In consideration of Diversa entering into this Amendment and the Transition
Agreement, Syngenta agrees to pay Diversa the sum of $[…***…], payable within
thirty (30) days of the date of this Amendment.

 

6.2 Syngenta or its Affiliates shall reimburse Diversa for severance costs at
the rate of $[…***…] per […***…] toward […***…] for a maximum financial
commitment from Syngenta of $[…***…] over […***…]. Diversa will provide Syngenta
with an estimate of […***…] and will confirm the […***…]. […***…]. Syngenta
shall reimburse Diversa within thirty (30) days after receiving notice of
[…***…].

 

6.3 In addition to the FTE Funding contemplated under Section 2 of the Research
Collaboration Agreement and in this Amendment, Syngenta shall fund additional
Project Research and/or Directed Research and/or shall make other payments to
Diversa as follows:

 

  (a) In 2004,

 

  (i) Syngenta shall pay Diversa the Animal Feed Field Option Fee as provided in
Section 4.1;

 

  (ii) Syngenta shall fund development work in the amount of $[…***…] to be
managed by Diversa, which sum includes a […***…] to Diversa;

 

  (iii) Syngenta shall fund $[…***…] for which Diversa undertakes to complete
the Approved Zymetrics Research Projects in 2004; and

 

  (iv)

Syngenta shall pay Diversa up to $[…***…] in milestone

 

     11.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

 

payments if earned, in connection with the Approved Zymetrics Research Projects
as a result of new Milestones that have been agreed by the Parties as of the
date of execution of this Amendment.

 

  (b) In […***…]

 

  (i) Syngenta shall pay Diversa the Animal Feed Field Exclusivity Fee, if the
Zymetrics Animal Feed Field Option is exercised by Syngenta as provided in
Section 4.1; and

 

  (ii) If Syngenta exercises the Zymetrics Animal Feed Field Option, Syngenta
shall pay the amount of $[…***…] to fund as designated by Syngenta in its
discretion, as between Directed Research and/or Project Research, and or
development work subject only to including a minimum of […***…] FTEs at the
applicable […***…] FTE Rates set forth in Section 2.6(a) of the Research
Collaboration Agreement, with the balance, including a […***…], for development
work to be managed by Diversa on behalf of Syngenta.

 

  (c) In […***…]

 

  (i) If Syngenta exercises the Zymetrics Animal Feed Field Option, Syngenta
shall pay Diversa $[…***…] for development work to be managed by Diversa for
Syngenta, which amount includes a […***…] to Diversa.

 

  7. Syngenta Personnel at Diversa Facility

 

7.1 The Parties agree that it would be desirable to locate a number of Syngenta
employees, to be agreed, at Diversa’s San Diego, California facility to
facilitate closer collaboration on the progress of Projects under the Research
Collaboration Agreement, as amended by this Amendment, including facilitating
the transfer of the Approved Zymetrics Research Projects. It is anticipated that
the number of Syngenta employees would be between 5-15 people and would be
technical, development, regulatory and/or business analysis staff associated
with the Animal Feed business and the enzyme business. Such Syngenta staff would
remain employees of

 

     12.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

Syngenta. Following a good faith discussion with Syngenta, Diversa shall have
the right to reject any Syngenta employee that is proposed to be located at
Diversa’s facility. Diversa agrees to provide office space, lab space,
non-secretarial administrative support, furniture, normal office supplies and if
applicable, IT support. Diversa shall charge Syngenta for these services and
supplies at a cost […***…] per Syngenta non-administrative employee at its San
Diego, California facility; the rate will be adjusted by inflation each year
based on the Consumer Price Index. Syngenta may employ up to two administrative
staff as to which Diversa shall provide the services and supplies above at no
charge. Syngenta shall pay for its own laboratory supplies and other laboratory
consumables as well as any office supplies that are not normally available to
other Diversa employees. Either Party shall have the right to terminate this
arrangement on at least six (6) months’ written notice.

 

7.2 As of the date of this Amendment, Syngenta will appoint a commercial manager
for the animal feed enzyme business who is not expected to be located at the
Diversa San Diego facility, subject to Section 7.1 above. Syngenta’s commercial
and strategic management for the Animal Feed business is expected to be located
at other Syngenta locations in the United States. Notwithstanding the above,
Syngenta reserves the sole right to determine in its discretion its management
appointments, its organization, location of its personnel and its staffing
decisions.

 

7.3 Diversa shall endeavor to nominate certain Diversa FTE staff as dedicated to
Research Projects under the Research Collaboration Agreement, as amended by this
Amendment, excluding Projects for Biopharma and Directed Research. Further, in
as much as it is practical, such Diversa FTE staff and Syngenta staff shall be
co-located at Diversa’s San Diego facility.

 

  8. Executive Council; Research Committee; Syngenta Business Development
Leadership Team

 

8.1 An Executive Council will be established between Diversa and Syngenta to
assist with the management of the overall relationship between the parties. The
Executive Council will include representatives of senior management of both
Parties.

 

8.2 Diversa and Syngenta shall each appoint four members to the Research
Committee.

 

8.3 Syngenta in its discretion may invite a representative of Diversa to attend
meetings from time to time of the Syngenta Business Development Leadership Team,
or its successor group within Syngenta if any, to discuss the overall
relationship of Diversa and Syngenta under the

 

     13.    [ ] = Confidential Treatment Requested;
Text Filed Separately with the Securities
and Exchange Commission



--------------------------------------------------------------------------------

Research Collaboration Agreement, as amended by this Amendment, the Zymetrics
Microbial Products or the Zymetrics Transgenic Products or other issues as
appropriate. Syngenta is subject only to the obligations of the Research
Collaboration Agreement, as amended by this Amendment. Currently, the Syngenta
Business Development Leadership Team is responsible, inter alia, for Syngenta’s
corporate commercial portfolio management decisions with respect to the Research
Collaboration Agreement, as amended by this Amendment. Any Diversa
representative shall be only invited to that portion of meetings relevant to
this collaboration. The Research Committee responsibilities are specifically set
forth in the Research Collaboration Agreement and are unchanged by this
Amendment.

 

  9. Syngenta Affiliate

 

9.1 Syngenta shall have the right to have Zymetrics and/or Syngenta Seeds AG
become a party or parties to the Collaboration Agreement if it deems this to be
desirable only in connection with the transition of the transferred Zymetrics
projects to the Research Collaboration Agreement, as amended by this Amendment.
If Syngenta wishes to exercise this right, it will notify Diversa and the
Parties will execute an amendment to the Research Collaboration Agreement to add
such Affiliate.

 

  10. Effective Date

 

10.1 The effective date of this Amendment is February 21, 2004.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Diversa Corporation

     

Syngenta Participations AG

By:  

/s/ William Baum

     

By:

 

/s/ Adrian C. Dubock

   

William Baum – EVP

         

Adrian C. Dubock

               

Head M&A Ventures

           

By:

 

/s/ Marian T. Flattery

               

Marian T. Flattery

               

Head of IP and Licensing

 

14.